— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 20, 1975, which reversed the decision of a referee holding that claimant was disqualified from receiving benefits because she voluntarily left her employment, but sustained an alternate initial determination of the Industrial Commissioner which held that the claimant was ineligible to receive benefits because she was not available for employment. After the claimant, a dental assistant, was laid off by her employer for qualifying reasons she filed a claim for benefits in New York State and shortly thereafter moved to New Hampshire, where she and her husband have established permanent residence. The board found, and there is substantial evidence in the record to support the finding, that the claimant made meager and sporadic efforts to secure employment before and after her move to New Hampshire and, thus, removed herself from the labor market making her ineligible for benefits. Whether a claimant’s efforts to secure employment are sufficiently diligent to satisfy the statutory requirement is a question of fact to be determined by the board and its determination, if rendered on substantial evidence, must be sustained (Mutter of Bennett [Catherwood], 33 AD2d 946). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.